     Case 2:20-cv-02309-TLN-KJN Document 4 Filed 12/01/20 Page 1 of 8
 1   Kurtiss A. Jacobs, LL.M. # 218950
     Donald Sherrill # 266038
 2   151 Bernal Road Suite 8
     San Jose CA 95119-1306
 3   Telephone: (408) 362-2270
     Facsimile: (408) 362-2299
 4
     Attorneys for Defendant Hunt & Henriques
 5   File No. 1394590
 6
 7
 8                               United States District Court
 9                              Eastern District of California
10
11   Kuiana Taylor,                           Case 20-cv-2309-TLN-KJN
12                Plaintiff,                  Hunt & Henriques’s
                                              Answer to Complaint
13         vs.
14   Hunt & Henriques, Inc.,
15                Defendant.
16
17   Hunt & Henriques (H&H), was erroneously sued as Hunt & Henriques, Inc.
18                    INTRODUCTION RE: WRONG DEFENDANT
19         Hunt & Henriques, Inc. (HHI), is a recently-formed entity that has no
20   employees and has never conducted a single business transaction; plaintiff’s
21   counsel knows this from prior litigation. H&H acknowledges making legal
22   attempts to collect the financial obligation at issue in this action; presumes that
23   plaintiff’s counsel intended to name the entity that made those collection attempts;
24   and in the interest of judicial economy, generally appears in order to avoid the time
25   and cost of obtaining a dismissal of HHI with leave to add H&H.
26                             DENIALS AND ADMISSIONS
27                                  NATURE OF ACTION
28      1. H&H admits that plaintiff brings this action seeking redress under the

                                      1
      ————————————————————————————————
        Hunt & Henriques’s Answer to Complaint – 20-cv-2309-TLN-KJN
     Case 2:20-cv-02309-TLN-KJN Document 4 Filed 12/01/20 Page 2 of 8
 1        statutes cited, but denies that any violations of those statutes occurred.
 2                            JURISDICTION AND VENUE
 3     2. H&H admits that this action is brought under the FDCPA and the RFDCPA,
 4        but denies that this action arises under those or any statutes inasmuch as
 5        H&H committed no violations of the FDCPA or RFDCPA.
 6     3. Admit.
 7     4. Admit.
 8     5. Admit.
 9                                        PARTIES
10     6. On information and belief, admit. But plaintiff Kuiana Taylor (Taylor) has
11        superior knowledge of all facts alleged in this paragraph; and while H&H is
12        willing to accept these allegations as true for purposes of litigating this
13        action only, H&H objects to any collateral estoppel effect being given these
14        facts in any future action.
15     7. Deny. As stated in the introduction re: wrong defendant, Hunt & Henriques,
16        Inc., is a recently-formed entity with no employees that has never conducted
17        a single business transaction. Substituting the entity “Hunt & Henriques”
18        into the allegations in this paragraph (and all paragraphs), H&H answers as
19        follows: Admit all allegations in the first sentence. Admit all allegations in
20        the second sentence. Admit that H&H regularly and systematically does
21        business in California; deny that H&H does business “across the United
22        States,” and Taylor’s counsel knows this allegation to be false. Admit that
23        H&H regularly attempts to collect defaulted financial obligations owed by
24        persons residing in California. Object to the terms “debts” and “consumers”
25        in the last sentence as having precise and narrow meanings under the federal
26        statute at issue in this action. H&H collects overdue financial obligations for
27        its clients, some of which in the past have proved to be “debts” within the
28        meaning of 15 United States Code § 1692a and some of which have proved

                                      2
      ————————————————————————————————
        Hunt & Henriques’s Answer to Complaint – 20-cv-2309-TLN-KJN
     Case 2:20-cv-02309-TLN-KJN Document 4 Filed 12/01/20 Page 3 of 8
 1        not to be “debts”; and only rarely does the purpose for which a financial
 2        obligation was incurred, arise in any context.
 3                             FACTUAL ALLEGATIONS
 4     8. Admit that Taylor had a balance on a Synchrony Bank credit card. H&H has
 5        no information regarding the purpose for which Taylor used her Synchrony
 6        Bank credit card and on that basis denies, although H&H acknowledges that
 7        the single transaction that appears on Taylor’s billing statements is a charge
 8        in favor of “San Francisco SPCA.” H&H admits that the charge made on the
 9        Synchrony Bank credit card was for $ 1,782.25.
10     9. H&H has no information regarding whether Taylor’s financial difficulty was
11        “unforeseen,” and on that basis denies. H&H denies that Taylor “eventually”
12        defaulted on her Synchrony Bank credit card account, in that Taylor never
13        made a single payment on the account. H&H objects to the parenthetical
14        characterization of the Synchrony Bank credit card account as “subject
15        debt,” as H&H has insufficient information to determine whether the
16        financial obligation was incurred primarily for personal, family, or
17        household use.
18     10.Deny that Taylor “started receiving phone calls from” H&H in
19        January 2020, as H&H’s first outbound telephone call to Taylor was made
20        on October 1, 2020, in response to a voice message left by plaintiff earlier
21        the same day.
22     11.Deny that H&H “stated that the balance on which it was attempting to
23        collect had increased to approximately $ 2,100.00 because of interest.”
24        Admit that H&H stated that interest and fees may have accrued.
25     12.H&H objects to the entirety of paragraph 12 as violating Federal Rule of
26        Civil Procedure 8 and within the scope of FRCP 12(f) as it contains no
27        material facts. H&H’s client had authorized H&H to file a lawsuit if H&H
28        were unable to obtain voluntary repayment of the defaulted financial

                                      3
      ————————————————————————————————
        Hunt & Henriques’s Answer to Complaint – 20-cv-2309-TLN-KJN
     Case 2:20-cv-02309-TLN-KJN Document 4 Filed 12/01/20 Page 4 of 8
 1        obligation, so any statement that H&H may have made regarding a lawsuit
 2        would have been a permitted statement under all statutes at issue in this
 3        action. Without waiving this objection, H&H responds as follows: Deny that
 4        H&H explicitly threatened Taylor with a lawsuit if she did not make a
 5        payment arrangement; admit that it would have been reasonable for Taylor
 6        to infer that she could face litigation if she did not make a payment
 7        arrangement.
 8     13.H&H admits that Taylor agreed to an arrangement calling for monthly
 9        payments, but clarifies that the agreement was for one payment of $ 121.57
10        followed by payments of $ 120.00 per month; however, after making the
11        $ 121.57 payment, Taylor’s next two payments exceeded the minimum due,
12        being for $ 126.00 rather than $ 120.00.
13     14.H&H denies the substance and the implications of this paragraph in their
14        entirety including the “phone calls…ceased” allegation being placed after
15        the “agreed to an arrangement” allegation; as at the time that the payment
16        arrangement was reached, H&H had made zero calls to plaintiff, ever.
17     15.Deny.
18     16.Deny.
19     17.Deny, but admit that H&H did negotiate the check eventually received for
20        the payment that had been due October 31.
21     18.Deny every allegation in this paragraph both as individual allegations and as
22        to the effect of the paragraph as a whole. Admit that H&H did use the phrase
23        “formal agreement.”
24     19.Deny that Taylor asked H&H to stop calling, but admit that Taylor told
25        H&H to take her work number off of the file. Deny that Taylor advised that
26        she was not interested in altering the terms of her agreement.
27     20.H&H admits making a call to Taylor’s employer on November 16, 2020.
28     21.Deny.

                                      4
      ————————————————————————————————
        Hunt & Henriques’s Answer to Complaint – 20-cv-2309-TLN-KJN
     Case 2:20-cv-02309-TLN-KJN Document 4 Filed 12/01/20 Page 5 of 8
 1     22.H&H has no information regarding what “the staff secretary” told Taylor,
 2        and on that basis denies.
 3     23.H&H objects to the entire paragraph as being premised on two false
 4        allegations: (1) that H&H “disclosed this information”; and (2) that Taylor
 5        had been making payments at the time that H&H began attempting to
 6        contact her.
 7                                      DAMAGES
 8     24.Admit that Taylor may have been “concerned”; deny that she “had her rights
 9        violated.” Admit that Taylor retained counsel. Deny that Taylor could have
10        “retained counsel to compel Defendant to cease its collection activity,” as
11        the FDCPA and RFDCPA are not defenses. See 15 United States Code
12        § 1692k; California Civil Code § 1788.30.
13     25.Deny that Taylor is forced to expend energy and/or time consulting with
14        attorneys to put an end to H&H’s unlawful collection practices, as H&H has
15        engaged in no unlawful collection practices.
16                                       COUNT I
17              Fair Debt Collection Practices Act (15 USC § 1692 et seq.)
18     26.H&H incorporates all prior paragraphs herein.
19     27.Whether Taylor is a “consumer” as defined by 15 USC § 1692a(3) depends
20        on whether the financial obligation that H&H is collecting is a “debt” as
21        defined by § 1692a(5). As stated in H&H’s answer to paragraph 28, H&H
22        has insufficient information to admit that allegation, and on that basis denies
23        this allegation.
24     28.H&H has insufficient information to admit that Taylor’s single purchase
25        using her Synchrony credit card account was primarily for personal purposes
26        as provided by 15 USC § 1692a(5), and on that basis denies.
27     29.H&H has insufficient information to admit that the financial obligations that
28        it “regularly collects” are “debts” as defined by 15 USC § 1692a(5). H&H’s

                                      5
      ————————————————————————————————
        Hunt & Henriques’s Answer to Complaint – 20-cv-2309-TLN-KJN
     Case 2:20-cv-02309-TLN-KJN Document 4 Filed 12/01/20 Page 6 of 8
 1        business is limited to collecting defaulted financial obligations owed to
 2        others, but these defaulted financial obligations are not “debts” as defined by
 3        § 1692a(5) unless incurred primarily for personal, family, or household use.
 4        Of the many defaulted financial obligations assigned to H&H for collection
 5        each year, few are ever alleged to have been incurred primarily for personal,
 6        family, or household use and a significant number of those so alleged later
 7        prove to have been incurred primarily for purposes other than personal,
 8        family, or household use. On this basis, H&H denies the allegation.
 9                                     a. FDCPA § 1692b
10     30.15 USC § 1692b speaks for itself and H&H objects to Taylor’s attempts to
11        summarize or paraphrase the statute.
12     31.15 USC § 1692b(2) speaks for itself and H&H objects to Taylor’s attempts
13        to summarize or paraphrase the statute.
14     32.Deny.
15                                     b. FDCPA § 1692c
16     33.15 USC § 1692c speaks for itself and H&H objects to Taylor’s attempts to
17        summarize or paraphrase the statute.
18     34.15 USC § 1692c(b) speaks for itself and H&H objects to Taylor’s quotation
19        of the statute, as the quotation omits an exception.
20     35.Deny.
21     36.H&H objects to the allegation on the basis that there is no 15 USC
22        § 1692c(1). To the extent that plaintiff intended to cite § 1692c(a)(1), the
23        statute speaks for itself and H&H objects to Taylor’s attempts to summarize
24        or paraphrase the statute.
25     37.Deny.
26     38.15 USC §§ 1692b, § 1692c, and § 1692k speak for themselves and H&H
27        objects to Taylor’s attempts to summarize or paraphrase the statutes.
28        Although not alleged in this paragraph, in an excess of caution H&H denies

                                      6
      ————————————————————————————————
        Hunt & Henriques’s Answer to Complaint – 20-cv-2309-TLN-KJN
     Case 2:20-cv-02309-TLN-KJN Document 4 Filed 12/01/20 Page 7 of 8
 1         that it failed to comply with any provision of the FDCPA and denies that it
 2         is liable to plaintiff in any amount. Regarding the “wherefore” portion of
 3         paragraph 38, it appears to be a misplaced prayer; a prayer, not being part of
 4         the allegations, requires no response. In an excess of caution, to the extent
 5         that plaintiff intends any part of the “wherefore” portion to include any
 6         allegations, H&H denies any wrongdoing and denies any liability.
 7                                        COUNT II
 8      Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
 9      39.H&H incorporates all prior paragraphs herein.
10      40.California Civil Code § 1788.17 speaks for itself and H&H objects to
11         Taylor’s attempts to summarize or paraphrase the statute.
12      41.Deny. Regarding the “wherefore” portion of paragraph 41, it appears to be a
13         misplaced prayer; a prayer, not being part of the allegations, requires no
14         response. In an excess of caution, to the extent that plaintiff intends any part
15         of the “wherefore” portion to include any allegations, H&H denies any
16         wrongdoing and denies any liability.
17                             AFFIRMATIVE DEFENSES
18      1. If any violation of statute is found to have occurred, the violation was not
19         intentional and resulted from a bona fide error notwithstanding the
20         maintenance of procedures reasonably adapted to avoid any such error.
21                                PRAYER FOR RELIEF
22         H&H respectfully requests that plaintiff take nothing and that judgment be
23   entered in Hunt & Henriques’s favor.
24                                                 /s/ KAJ
25   Dated: November 30, 2020         _____________________________________
                                      Kurtiss A. Jacobs, LL.M. / Donald Sherrill, Esq.
26
                                      Attorneys for Hunt & Henriques
27
28

                                      7
      ————————————————————————————————
        Hunt & Henriques’s Answer to Complaint – 20-cv-2309-TLN-KJN
                                                     Case 2:20-cv-02309-TLN-KJN Document 4 Filed 12/01/20 Page 8 of 8



                                                 1
                                                                               CERTIFICATE OF SERVICE

                                                 2   Re:   Kuiana Taylor v. Hunt & Henriques, Inc.
                                                 3         Case Number: 2:20-CV-2309-TLN-KJN
                                                 4         United States District Court, Eastern District of California

                                                 5   I, the undersigned, declare as follows:
                                                 6
                                                 7   On the date below, I electronically filed with the Court through its CM/ECF
                                                 8
                                                     program and served through the same program the following:

                                                 9      - Hunt & Henriques’s Answer to Complaint
                                                10
                                                     on the interested parties in said case as follows:
                                                11
                                                12   Nicholas M.Wajda, Esq.
                   SAN JOSÉ CALIFORNIA 95119
                   TELEPHONE: (800) 680-2426
HUNT & HENRIQUES
                    151 BERNAL ROAD SUITE 8


                    FACSIMILE: (408) 362-2299




                                                13   6167 Bristol Parkway, Suite 200
                                                     Culver City, CA 90230
                                                14   nick@wajdalawgroup.com
                                                15
                                                     Attorneys for Plaintiff Kuiana Taylor
                                                16
                                                17
                                                18   I declare under penalty of perjury under the laws of the State of California that the
                                                     foregoing is true and correct.
                                                19
                                                                                                     /s/
                                                20
                                                     Dated: December 1, 2020                         _________________
                                                21                                                   Samantha Downey
                                                                                                     Hunt & Henriques
                                                22
                                                23
                                                24
                                                25
                                                26                                          Page 1 of 1
                                                27                                     Certificate of Service
                                                                                                                    2:20-CV-2309-TLN-KJN
                                                28                                                                               1394590.001
